Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 respectively of U.S. Patent No. 10,798,575. Although the claims at issue are not identical, they are not patentably distinct from each other because limitation features of claims 1-7 in the instant application are generic to the corresponding limitation of claims 1 and 3-8 respectively of the patented application.

Current Application No.: 17/009,426
US. Pat. No.: 10,798,575
1. A display apparatus capable of performing wireless connection with a first terminal device and with a second terminal device, the display apparatus comprising: a display configured to display an image; a communication circuitry configured to 

2. The display apparatus according to claim 1 further comprising a timer configured to output information of current date and time, wherein, when generating the terminal connection image, the processor acquires the information of current date and time from the timer, and adds the acquired information of current date and time to the terminal connection image.
3. The display apparatus according to claim 1 further comprising a time configured to output information of current date and time, wherein, when generating the terminal connection image, the management controller acquires the information of current date and time from the time, and adds the acquired information of current date and time to the terminal connection image.
3. The display apparatus according to claim 1, wherein the processor permits wireless connection of the first terminal device if previously-registered identification information that identifies the first terminal device whose wireless connection is permitted matches externally-input identification information added to the first terminal device.
4. The display apparatus according to claim 1, wherein the management controller permits wireless connection of the first terminal device if previously-registered identification information that identifies the first terminal device whose wireless connection is permitted matches externally-input identification information added to the first terminal device.
4. The display apparatus according to claim 1, wherein the terminal connection image generated by the processor is a QR code.
5. The display apparatus according to claim 1, wherein the terminal connection image generated by the management controller is a QR code.
5. The display apparatus according to claim 5 further comprising an information storage configured to store operation permission information indicating a permitted status of the second terminal device, wherein the processor compares the operation permission information stored in the information storage and the status of the second terminal device transmitted from the second terminal 

6. The display apparatus according to claim 6, wherein the operation permission information stored in the information storage is transmitted from the first terminal device.
7. The display apparatus according to claim 6, wherein the operation permission information stored in the information storage is transmitted from the first terminal device.
7. The display apparatus according to claim 1, wherein, when the display apparatus receives terminal setting information from the first terminal device, the terminal setting information indicating the number of the second terminal devices that transmit images to be displayed on 
.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acharya et al. (Hereinafter Referred to as Acharya, US. Pub. No.: US 20050036509 A1).

As per claim 1:
Acharya discloses a display apparatus capable of performing wireless connection with a first terminal device and with a second terminal device (0036: the projector 110 is connected into a computer network through a wireless access point 150 through a wireless link 114) the display apparatus comprising:
a display configured to display an image (0042-0046: a display system having different configurations to project, mirror or display images);
a communication circuitry configured to communicate with the first terminal device and with the second terminal device by wireless communication and to communicate with the Internet by wireless communication (0036: A projector 110 may be shared by several users for projecting video onto a projection screen. The various users may control the projector 110 through a variety of computing devices, such as laptop computers 125 and 129, a desktop computer 127, or PDAs 121 and 123. Other computing devices may also be used, including portable and non-portable computing devices. Portable devices include devices such as PDA's, cellular telephones and other mobile telephones, and integrated devices such as palm-held computing devices with or without wireless telephone or network connectivity; 0040: The display system may include a network interface that enables the display system to read video data from an archive, or a server, or an internet address, or a data file accessible through the network connection); and

a first display status in which the communication circuitry performs the displaying based on image information acquired through the Internet (0040: The display system may include a network interface that enables the display system to read video data from an archive, or a server, or an internet address, or a data file accessible through the network connection; 0125: the circuit 3000 may be adapted to provide a user with the ability to store a presentation on a CF card or on an Internet-accessible file, and to access and present the presentation on a display system… a user may be able to issue a command to the display system to display an audiovisual presentation stored in a file or on a server or at a URL accessible through an internet connection or other network connection) and
a second display status in which a terminal connection image based on terminal connection permission information generated by the processor is displayed on the display when the communication circuity receives the terminal connection permission information for permission for wireless connection of the second terminal device with the display apparatus, which is transmitted from the first terminal device that is previously wireless-connected to the display apparatus (0037 : The display system maintain a cached list of users that have previously logged in to the system, the  a cached list identifying display systems onto which they have previously connected, thereby facilitating reconnections in the future ; 0038:  To prevent unwanted users from gaining access to the video display, the display system may include authentication procedures for identifying users that connect to the display system. 0056: a self-
in the second display status, the processor allows the second terminal device to connect the display apparatus based on second information received from the second terminal device 

As per claim 3:
Acharya discloses wherein the processor permits wireless connection of the first terminal device if previously-registered identification information that identifies the first terminal device whose wireless connection is permitted matches externally-input identification information added to the first terminal device (0063: a moderated multiple-user mode for access to a display device. This access mode may be useful in a moderated situation where one user is designated 

As per claim 5:
Acharya discloses an information storage configured to store operation permission information indicating a permitted status of the second terminal device, wherein the processor compares the operation permission information stored in the information storage and the status of the second terminal device transmitted from the second terminal device, and generates an image indicating that the second terminal device is performing such an operation as not matching the operation permission information if the status includes a status not matching the operation permission information, and the display displays the image indicating that the second terminal device is performing such an operation as not matching the operation permission information (0040-0041: The display system may include a memory-card interface; link the display system to other supporting tools, such as a database of users authorized to access the display system; such a database  stored in a memory on the display system; 0093: user dialog windows implemented in a moderated multiple-user access mode; 0094: variety of implementations contemplated for moderated multiple-user access mode, a dialog box that may be displayed to a user having moderator control over a display device for  granting control of the display device to a selected user, a button for the moderator to himself or herself take control of the display device, a 

As per claim 6:
Acharya discloses wherein the operation permission information stored in the information storage is transmitted from the first terminal device (0040-0041; 0093; 0102).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (Hereinafter Referred to as Acharya, US. Pub. No.: US 20050036509 A1) in view of Sirpal et al. (Herreinafter referred to as Sirpal, US 20140068689 A1).

As per claim 2:
Acharya does not explicitly disclose a timer configured to output information of current date and time, wherein, when generating the terminal connection image, the processor acquires the information of current date and time from the timer, and adds the acquired information of current date and time to the terminal connection image. Sirpal, in analogous art however, discloses a timer configured to output information of current date and time, wherein, when generating the terminal connection image, the processor acquires the information of current date and time from the timer, and adds the acquired information of current date and time to the terminal connection image (0429: The common types of panels are for information (which is typically information related to a currently displayed image and/or content (e.g., title, date/time, audio/visual indicator, rating, and genre); 0435:The window 1100 can include one or more of information (which is typically information related to a currently displayed image and/or content (e.g., panel navigation bar, detailed information (e.g., title, date/time, audio/visual indicator, .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (Hereinafter Referred to as Acharya, US. Pub. No.: US 20050036509 A1) in view of MUKASA US 20140258334 A1.

As per claim 4:
Acharya does not explicitly disclose wherein the terminal connection image generated by the processor is a QR code. MUKASA, in analogous art however, discloses wherein the terminal connection image generated by the processor is a QR code (0031: the QR code is thus combined is projected to a screen or the like by a projector; 0031: the image together with the QR code is shown to participants of a conference, a presentation or the like. The participants operate own terminal units to cause them to read the QR code; Figure 5: QR code reading part 251; QR code .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (Hereinafter Referred to as Acharya, US. Pub. No.: US 20050036509 A1) in view of Feng et al. (Hereinafter Referred to as Feng, US 20150019694 A1).

As per claim 7:
Acharya does not explicitly disclose wherein, when the display apparatus receives terminal setting information from the first terminal device, the terminal setting information indicating the number of the second terminal devices that transmit images to be displayed on the display, the processor sets a display position of each of the images in accordance with the number of the second terminal devices, and generates the terminal connection image to which information of the display position of each of the images is added, and the display apparatus displays the terminal connection image generated by the processor, based on the information of the display position. Feng, in analogous art however, discloses wherein, when the display apparatus receives terminal setting information from the first terminal device, the terminal 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed display apparatus disclosed by Acharya to include wherein, when the display apparatus receives terminal setting information from the first terminal device, the terminal setting information indicating the number of the second terminal devices that transmit images to be displayed on the display, the processor sets a display position of each of the images in accordance with the number of the second terminal devices, and generates the terminal connection image to which information of the display position of each of the images is added, and the display apparatus displays the terminal connection image generated by the processor, based on the information of the display position. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TECHANE GERGISO/Primary Examiner, Art Unit 2494